DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the secondary battery cell" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claim recites in line 2 “a plurality of secondary battery cells” but there is no establishment of which cell is being refenced in line 6. Claims 2-10 depend on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 6, 9-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2020/0350530 A1).
Regarding claim 1, Kim discloses an apparatus comprising: a plurality of cells 300; a cell support member 400 including a seating portion 410,420 for accommodating the cells 300 (paragraph 110) and a venting inducing portion 413 connecting the portion 400 to an external area (paragraph 115); a case member 100,200 provided to surround the cells 300 in the seating portion 400 and seal the cells 300 (paragraph 56).
Regarding claim 5, Kim discloses a blocking member 430 attached to an external side of member 400 on which vent inducing portion 413 is formed (see Figure 10), the member 430 shielding the vent inducing portion 413 (paragraph 115). Such a structure would be detached in the event of an explosion of large enough size.
Regarding claim 6, Kim discloses that support member 400 includes a fluid guide tab 419 on an external side (paragraph 124). Such a structure would be detached in the event of an explosion of large enough size.
Regarding claim 9, Kim discloses that the cell support member 400 includes an upper portion 420 and a lower portion 410 that accommodate the cells 300 (see Figure 9).
Regarding claim 10, Kim discloses a coupling end 121 includes a notch (see Figure 4) and inserted into a coupling groove 190 for connection between the elements (paragraph 57).
Regarding claim 11, Kim discloses an apparatus comprising: a plurality of cells 300; a battery sub-packing unit 310 including a cell support member 314 accommodating the cells 300 and a case member (unlabeled housing of unit 310) configured to surround the cells (paragraph 64); a body frame member 100 in which a plurality of the units are installed (see Figure 4).
Regarding claim 12, Kim discloses that the cells are secondary batteries (paragraph 2). Examiner takes Official Notice of the ubiquity of lithium ion secondary batteries. 
Regarding claims 13 and 15, Kim discloses barrier members 161,162 between the units 310 (paragraph 75), the barrier members comprised of a shielding surface 161 disposed between the case members of the units 310 and having external surfaces opposing each other (see Figure 3) and a support protrusion 162 provided on the shielding surface 161 and protruding in a direction of an external surface of the case member (paragraph 76).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above.
Kim discloses that the venting inducing portion 413 is a small hole on one end of the cells 300 (see Figure 10) and the importance of the size of the hole to avoid deleterious effects (paragraph 115). It would have been obvious to one having ordinary skill in the art at the time of invention to size the vent holes of Kim to be large enough their purpose without being so small as to melt as discussed in Kim.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Schwab (US 2011/0183176 A1).
Kim does not disclose the material used for the apparatus but does disclose avoiding melting of the materials (paragraph 115). Schwab—in an invention for a battery cell module having vent holes—discloses the use of aluminum for the frame for is structural strength and thermal conductivity (paragraph 26). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize the ubiquitous material of aluminum for the structure of Kim for the advantages discussed in Schwab. The thickness of the aluminum is simply a matter of size and proportion. See MPEP 2144.04 IV A. 

Claims 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 10 above.
Kim discloses the importance of dimensions for the barrier members (paragraph 89) but not the distance of the gaps or a plurality of shapes of the barriers themselves. But changes in shape and proportion are not grounds for patentability. See MPEP 2144.04 IV A. It would have been obvious to one having ordinary skill in the art at the time of invention to size and shape the structures of Kim to whichever most important for their usage.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 10 above, and further in view of Nakajima (US 2012/0189906 A1).
Kim does not disclose what the barriers are comprised of. Nakajima—in an invention for a sealed battery casing—discloses the use of base film of polyphenylene sulfide on the barrier layer to secure insulation between the barrier and the battery so that deformation does not occur between the elements (paragraph 8). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize polyphenylene sulfide on the barriers of Kim to prevent deformation between the cells and the barrier as suggested by Nakajima.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725